Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
2.	Applicant’s arguments with respect to claims 67-76 have been considered but are moot in view of a new ground of rejection.
Response to Amendment
	This is in response to the Amendment filed 25 February 2021.

(Previous) DETAILED ACTION
3.	The objection to the disclosure because of minor informalities has been withdrawn in view of Applicants’ Amendment to the specification filed 28 February 2019.

Claim Rejections - 35 USC § 103
4.	The rejection of claim 67-69 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fanfair et al. (US 20120091431) in view of Hanrath et al. (US 7,335,259) has been withdrawn in view of Applicants’ Amendment.
5.	The rejection of claims 70-76 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fanfair et al. (US 20120091431) in view of Hanrath et al. (US 7,335,259) as applied to claim 67 above, and further in view of Xu (Silicon withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claim 67, 69-73 and 76 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Cui et al. (US 20100330421).
Claim 67:	Cui et al. in Figures 1A and 1B disclose a nanowire material (nanostructure 100)(see also paragraph [0008], which disclose a nanostructure is formed as a nanowire) comprising
includes carbon.  The carbon content of the core may be at least about 50% or, in more specific embodiments, at least about 90% or at least about 99%.  Other materials that may be used to make the core are silicon, germanium, tin, aluminum, lithium, titanium, and oxides and nitrides of the listed materials.  Further…with one or more materials listed above. The disclosure has been construed as anticipating 0.5 to 10 wt% tin in combination with at least about 90% or at least about 99% carbon in the core).
	In the alternative, Cui et al. disclose “The core 102 may serve one or more functions, such as provide mechanical support for other elements, provide electronic conductivity, provide insertion points for electro-active ions, and other functions.  Materials for the core may be selected to achieve these functions and allow further processing (e.g., depositing shells, constructing an electrode and an electrochemical cell).  Several materials, such as carbon fibers, carbon meshes, carbon fabrics, carbon 
papers, single wall carbon nanotubes, multi-wall carbon nanotubes, crystalline 
silicon nanowires, zinc oxide nanowires, tin oxide nanowires, indium oxide 
nanowires, metal fibers, carbon fibers coated with metal, and like, have 
recently became available and acceptable for battery manufacturing” (paragraph [0039]); and “In certain embodiments, the core 102 includes carbon.  The carbon content of the core may be at least about 50% or, in more specific embodiments, at Other materials that may be used to make the core are silicon, germanium, tin, aluminum, lithium, titanium, and oxides and nitrides of the listed materials.  Further…combination with one or more materials listed above” (paragraph [0040]). The disclosure has been construed as rendering obvious 0.5 to 10 wt% tin in combination with at least about 90% or at least about 99% carbon in the core).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanowire material of Cu et al. by incorporating from 0.5 to 10 wt% tin depending upon the desired function of the core.
	Thus, one having ordinary skill in the art would have been motivated to make the modification to provide a nanowire material having a core that would have served to provide mechanical support for other elements, provide electronic conductivity, provide insertion points for electro-active ions, and other functions, thus improving battery capacity.
	Claim 69:	Cui et al. disclose that the nanowire bodies (100) are crystalline nanowires, amorphous with a crystalline core (102), or amorphous nanowires (paragraph [0029], lines 1-5).
	Claim 70:	Cui et al. disclose an anode for a Li-ion battery (abstract, lines 1-4 and paragraph [0061[), the anode comprising:
	a conductive substrate (202, in Figure 2B); and

	Claim 71:	Cui et al. disclose that the binder comprises polyvinylidene fluoride (PVDF)(paragraph [0050]).
	Claim 72:	Given that the nanowire material of Cui et al. is of the same composition as that instantly claimed, the nanowire material of Cui et al. anticipates an anode having a discharge capacity of at least 500 mA h g-1 when cycled at a 2C rate or wherein the anode has a discharge capacity retention at a 100th cycle of at least 50% relative to a first cycle when cycled at a rate of C/10. 
	In the alternative, given that the nanowire material of Cui et al. is of a composition similar that instantly claimed, the nanowire material of Cui et al. renders obvious an anode having a discharge capacity of at least 500 mA h g-1 when cycled at a 2C rate or wherein the anode has a discharge capacity retention at a 100th cycle of at least 50% relative to a first cycle when cycled at a rate of C/10. 
	Claim 73:	Given that the nanowire material of Cui et al. is of the same composition as that instantly claimed, the nanowire material of Cui et al. anticipates an anode having a first cycle irreversible capacity loss of less than 200 mAhg-1.
	In the alternative, given that the nanowire material of Cui et al. is of a composition similar that instantly claimed, the nanowire material of Cui et al. renders -1.
	Claim 76:	Cui et al. in Figure 9 disclose a Li-ion battery (paragraph [0005], lines 1-4), comprising:
the anode (904) as set forth above in claim 67;
a cathode (902); 
a separator (906) between the anode (904) and the cathode (902); and
an electrolyte comprising at least one lithium salt (paragraph [0093]) and at least one aprotic solvent (paragraphs [0069]-[0072]).
		
Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 68 and 74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Cui et al. (US 20100330421) as applied to claim 67 above, and further in view of Cui et al. (US 20100285358).
Cui et al. (US ‘421) is as applied, argued, and disclosed above, and incorporated herein.
	Claim 68:	Cui et al. (US ‘421) do not disclose that the nanowire bodies have an average diameter of from about 1 nm to about 100 nm, that the nanowire bodies have an average length of from about 1 µm to about 100 µm, and that the nanowire bodies have a length to diameter aspect ratio of from about 100 to about 10000.
	Cui et al. (US ‘358) disclose nanostructures (nanowires as per Figures 1A-1E) wherein tin is used in combination with silicon (e.g., silicon-coated tin as per paragraph [0076]). Cui et al. (US ‘358) further disclose that the nanowires have an average diameter of from about 1 nm to about 100 nm (paragraph [0061], that the nanowires have an average length of about 1 µm to about 100 µm (paragraph [0009]), and that the nanowires have a length to diameter aspect ratio of from about 100 to about 10000 (paragraph [0065], lines 1-6)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanowire material of Cu et al. (US ‘421) in light of the teaching of Cui et al. (US ‘358).
	One having ordinary skill in the art would have been motivated to make the modification to provide a high capacity material such as silicon structure, in battery 
	Claim 74:	Cui et al. (US ‘421) does not disclose that less than 2% of the nanowires are covalently or ionically attached to the conductive substrate.
	Cui et al. (US ‘358) in Figures 1E (paragraph [0032]) that non-rooted nanostructures will on average have a higher fraction of the nanostructures that are not rooted to the substrate. The disclosure has been construed as rendering obvious that less than 2% of the nanowires are covalently or ionically attached to the conductive substrate.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanowire material of Cu et al. (US ‘421) in light of the teaching of Cui et al. (US ‘358).
One having ordinary skill in the art would have been motivated to make the modification to provide a high capacity material such as silicon structure, in battery electrodes, that would have provided substantial increased in battery performance (paragraph [0004]).

10.	Claim 75 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Cui et al. (US ‘421) as applied to claim 70 above, and further in view of Xu (Silicon nanowire anode for lithium-ion batteries: fabrication, characterization and solid electrolyte interphase).

	Claim 75:	Cui et al. do not disclose that the anode active material layer comprises a film of the nanowires having a loading of from about 0.1 mg/cm2 to about 1.5 mg/cm2 and a thickness of from about 10 µm to about 25 µm. 
	Xu further discloses that the anode active material layer comprises a film of the tin-seeded silicon nanowires having a loading of from about 0.1 mg/cm2 to about 1.5 mg/cm2 (page 61, lines 18-19 which discloses approximately 1.25 mg/cm2) which renders obvious a thickness of from about 10 µm to about 25 µm. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanowires of Cui et al. (US ‘421) in light of the teaching of Xu.
	One having ordinary skill in the art would have been motivated to make the modification to provide an anode that would have exhibited a flexible and resilient matrix for silicon particles to accommodate large volume change, and increase internal conductivity, thus improving battery performance (page 12, lines 18-22; and, page 2, lines 19-22). 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Correspondence
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729